UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2011 PULASKI FINANCIAL CORP. (Exact name of registrant as specified in its charter) Missouri 0- 24571 43-1816913 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12300 Olive Boulevard, St. Louis, Missouri 63141 (Address of principal executive offices) (Zip Code) (314) 878-2210 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On November 10, 2011, Pulaski Financial Corp., the holding company for Pulaski Bank, issued a press release announcing that its annual meeting of stockholders will be held on February 1, 2012.The press release announcing the annual meeting is included as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits NumberDescription 99.1Press Release datedNovember 10, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 14, 2011 By: /s/Paul J. Milano Paul J. Milano Chief Financial Officer
